Citation Nr: 0125961	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  94-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sinus arrhythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1957 to July 
1961.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 RO rating decision 
which denied service connection for hypertension and sinus 
arrhythmia.  In July 1999, the Board remanded this appeal to 
the RO to schedule the veteran for a Travel Board hearing.  
In August 1999, the veteran withdrew his request for a Travel 
Board hearing.  In October 1999, the Board again remanded 
this appeal to the RO so that the veteran's claims could be 
reviewed taking into account additional evidence that had 
been received and for the issuance of a supplemental 
statement of the case.  In August 2000, the Board remanded 
this appeal to the RO, for a third time, so that the 
veteran's claims could be reviewed taking into account 
further evidence that had been received and to issue another 
supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran's hypertension was not present during service 
or for many years thereafter, and it was not caused by any 
incident of service.  

2.  Sinus arrhythmia was noted in service, but such does not 
represent a disability, and the condition is not currently 
shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).  

2.  A disability claimed to be due to sinus arrhythmia was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1957 to July 
1961.  His service medical records do not refer to complaints 
or findings of hypertension.  The January 1957 enlistment 
examination indicated a blood pressure reading of 142/58.  At 
the time of the veteran's June 1961 separation examination, 
the blood pressure reading was 136/72.  It was noted that he 
had sinus arrhythmia with a normal electrocardiogram (EKG).  

Records from July 1978 from the University Hospital of Boston 
University Medical Center note that the veteran was admitted 
for evaluation of chest pain.  History included hypertension 
for about 1 1/2 years and treated with medication, 
hyperlipidemia, smoking, and obesity.  Clinical exmination of 
the heart showed regular rhythm.  One EKG noted sinus 
arrhythmia, and the examiner noted the EKG was normal.  Other 
EKGs were said to show sinus rhythm, and these also were 
noted to be normal.  Cardiac catheterization was performed, 
and this showed normal coronary arteries.  The discharge 
diagnoses included atypical chest pain with normal coronary 
angiography, and hypertension.  

In 1992 the veteran claimed service connecction for 
hypertension and sinus arrhythmia.

Private medical records from 1992 refer to treatment for 
several ailments.  Records show the veteran was admitted to 
New England Medical Center in March-April 1992 for evaluation 
of complaints of chest pain.  It was noted that he had a 
history of smoking, hypercholesterolemia, and hypertension.  
During this admission, he underwent cardiac catheterization 
which showed normal coronary arteries.  There were no EKG 
changes.  It was felt that the veteran had suffered a small 
non-Q wave myocardial infarction.  The principal diagnosis 
was chest pain syndrome, noncardiac.  

The veteran underwent a VA cardiovascular examination in 
November 1992.  He reported that he had hypertension for at 
least thirty years ever since he got out of service.  He also 
reported a history of atypical chest pain with palpitations.  
Current examination findings included normal heart rhythm and 
some elevated blood pressure readings.  The diagnoses 
included status post non-Q myocardial infarction in March 
1992 with no evidence of coronary artery disease on 
catheterization, history of atypical chest pains and 
palpitations, and hypertension with no apparent end-organ 
damage.  

A January 1993 statement from Boston University Medical 
Center notes that the veteran was a patient in 1978.  

At a June 1993 RO hearing, the veteran asserted that service 
connection should be granted for the sinus arrhythmia noted 
in service.  He also said that he found out that he had 
hypertension some years after service, although he felt that 
he had it since service.  The veteran reported that he had 
not seen a doctor on a regular basis until around 1975 or 
1976.  He stated that he was hospitalized for a colon 
operation and was found to have hypertension.  

Private treatment records dated from November 1997 to April 
1998 primarily refer to a toe condition.  A history of 
hypertension was noted.  There was no mention of sinus 
arrhythmia.  

VA treatment records dated from March 1998 to April 2000 
refer to treatment for multiple ailments.  In March 1998, the 
veteran had complaints of chest pain, and another cardiac 
catheterization was within normal limits.  The records note 
atypical chest pain, and some of the records indicate that 
complaints of chest pain could have a psychiatric basis.  
Clinical and EKG findings showed normal heart rhythm.  The 
1998-2000 medical records note the presence of hypertenision.


II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified medical records have 
been obtained, and a VA examination has been provided.  
Accordingly, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records from his 1957-1961 
active duty show no hypertension, and blood pressure was 
normal at the separation examination.  There is no evidence 
of hypertension in the year after service as required for a 
presumption of service connection.  At his 1993 RO hearing, 
the veteran reported that hypertension was first medically 
noted in the mid-1970s, and this is consistent with a 1978 
medical record which mentions a history of hypertension for 
about 1 1/2 years.  

The veteran has alleged that his hypertension was present 
since service even though it was not discovered until many 
years later.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current hypertension began many years after his 
active duty and was not caused by any incident of service; 
the condition was neither incurred in or aggravated by 
service.

With regard to sinus arrhythmia, such was noted on the 1961 
service discharge examination, although it was also then 
noted that an EKG was normal.  A 1978 EKG report mentions 
sinus arrhythmia, but most of the post-service medical 
records are negative for this condition.  The latest medical 
records, dated to 2000, show no sinus arrhythmia. 

Sinus arrhythmia is a physiologic cyclic variation in heart 
rate related to vagal impulses to the sinoatrial node, which 
may or may not be associated with the phases of respiration; 
it is common and is not considered abnormal.  Dorland's 
Illustrated Medical Dictionary at 121 (28th ed. 1994).  
Service connection may only be granted for a disability due 
to a disease or injury in service.  Sinus arrhythmia is not 
abnormal and does not represent a disability for which 
service connection could be granted.  Even if it were 
considered a disability, it is not currently shown, and 
without a current disability there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).   
Disability claimed to be due to sinus arrhythmia was neither 
incurred in or aggravated by service.

As the preponderance of the evidence is against the claims 
for service connection for hypertension and sinus arrhythmia, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for sinus arrhythmia is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



